Name: Commission Regulation (EEC) No 1562/92 of 18 June 1992 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 6. 92 Official Journal of the European Communities No L 165/15 COMMISSION REGULATION (EEC) No 1562/92 of 18 June 1992 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced Regulation (EEC) No 970/90 (3), as amended by Regula ­ tion (EEC) No 815/91 (4), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) ('), as last amended by Regulation (EEC) No 444/92 (2), and in parti ­ cular Article 3 thereof, Whereas Article 3 of Regulation (EEC) No 715/90 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 3 of Regulation (EEC) No 715/90 shall , in respect of importations during the third quarter of 1992, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. 0 OJ No L 52, 27. 2. 1992, p. 7. (3) OJ No L 99, 19 . 4. 1990, p . 8 . {*) OJ No L 83, 3 . 4. 1991 , p. 6. A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   A N N EX  A N N EX E  AL LE GA TO  BI JL A G E  A N EX O CÃ ³ di go N C K N -k od e K N -C od e Ã  Ã Ã ´ Ã ¹Ã º Ã Ã  Ã £Ã  C N co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã ´ Ã ± Ã Ã  Ã / 10 0 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl ./1 00 kg Po rtu ga l Es c/ 10 0 kg U ni te d K in gd om £/ 10 0 kg 01 02 90 10 5 75 3, 8 1 06 4, 09 27 8, 96 32 48 9, 86 18 05 1, 10 93 5, 60 10 4, 13 2 20 8 72 6 31 4, 32 24 53 4, 35 94 ,2 55 01 02 90 31 5 75 3, 8 1 06 4, 09 27 8, 96 32 48 9, 86 18 05 1, 10 93 5, 60 10 4, 13 2 20 8 72 6 31 4, 32 24 53 4, 35 94 ,2 55 01 02 90 33 5 75 3, 8 1 06 4, 09 27 8, 96 32 48 9, 86 18 05 1, 10 93 5, 60 10 4, 13 2 20 8 72 6 31 4, 32 24 53 4, 35 94 ,2 55 01 02 90 35 5 75 3, 8 1 06 4, 09 27 8, 96 32 48 9, 86 18 05 1, 10 93 5, 60 10 4, 13 2 20 8 72 6 31 43 2 24 53 4, 35 94 ,2 55 01 02 90 37 5 75 3, 8 1 06 4, 09 27 8, 96 32 48 9, 86 18 05 1, 10 93 5, 60 10 4, 13 2 20 8 72 6 31 4, 32 24 53 4, 35 94 ,2 55 02 01 10 10 10 93 2, 1 2 02 1, 77 53 0, 03 61 73 0, 76 34 29 7, 14 1 77 7, 65 19 7, 85 2 39 6 58 0 59 7, 20 46 61 5, 31 17 9, 08 5 02 01 10 90 10 93 2, 1 20 21 ,7 7 53 0, 03 61 73 0, 76 34 29 7, 14 1 77 7, 65 19 7, 85 2 39 6 58 0 59 7, 20 46 61 5, 31 17 9, 08 5 02 01 20 21 10 93 2, 1 2 02 1, 77 53 0, 03 61 73 0, 76 34 29 7, 14 1 77 7, 65 19 7, 85 2 39 6 58 0 59 7, 20 46 61 5, 31 17 9, 08 5 02 01 20 29 10 93 2, 1 2 02 1, 77 53 0, 03 61 73 0, 76 34 29 7, 14 1 77 7, 65 19 7, 85 2 39 6 58 0 59 7, 20 46 61 5, 31 17 9, 08 5 02 01 20 31 8 74 5, 8 1 61 7, 42 42 4, 03 49 38 4, 58 27 43 7, 72 1 42 2, 13 15 8, 28 1 31 7 26 4 47 7, 77 37 29 2, 25 14 3, 26 7 02 01 20 39 8 74 5, 8 1 61 7, 42 42 4, 03 49 38 4, 58 27 43 7, 72 1 42 2, 13 15 8, 28 1 31 7 26 4 47 7, 77 37 29 2, 25 14 3, 26 7 02 01 20 51 13 11 8, 6 2 42 6, 12 63 6, 04 74 07 6, 83 41 15 6, 57 2 13 3, 18 23 7, 42 2 47 5 89 6 71 6, 65 55 93 8, 38 21 4, 90 2 02 01 20 59 13 11 8, 6 2 42 6, 12 63 6, 04 74 07 6, 83 41 15 6, 57 2 13 3, 18 23 7, 42 2 47 5 89 6 71 6, 65 55 93 8, 38 21 4, 90 2 02 01 20 90 16 39 8, 3 3 03 2, 65 79 5, 04 93 35 5, 64 50 97 2, 52 2 66 6, 48 29 6, 77 7 59 4 86 9 89 5, 82 68 60 3, 37 26 8, 62 8 02 01 30 00 18 75 7, 3 3 46 8, 92 90 9, 41 6 29 3, 64 58 61 1, 74 3 05 0, 07 33 9, 47 0 68 0 44 6 1 02 4, 68 79 32 7, 07 30 7, 27 1 02 02 10 00 7 54 0, 1 1 39 4, 44 36 5, 57 42 35 9, 81 23 79 0, 27 1 22 6, 07 13 6, 46 1 27 3 52 7 41 1, 90 32 52 7, 83 12 3, 51 7 02 02 20 10 7 54 0, 1 1 39 4, 44 36 5, 57 42 35 9, 81 23 79 0, 27 1 22 6, 07 13 6, 46 1 27 3 52 7 41 1, 90 32 52 7, 83 12 3, 51 7 02 02 20 30 6 03 2, 1 1 11 5, 55 29 2, 46 33 88 7, 82 19 03 2, 19 98 0, 86 10 9, 16 8 21 8 82 2 32 9, 53 26 02 2, 23 98 ,8 14 02 02 20 50 9 42 5, 1 1 74 3, 06 45 6, 97 52 94 9, 83 29 73 7, 87 1 53 2, 59 17 0, 57 6 34 1 90 9 51 4, 88 40 65 9, 84 15 4, 39 7 02 02 20 90 11 31 0, 1 2 09 1, 67 54 8, 35 64 21 5, 47 35 26 4, 58 1 83 9, 1 1 20 4, 69 2 41 0 29 1 61 7, 86 47 61 8, 10 18 5, 27 7 02 02 30 10 9 42 5, 1 1 74 3, 06 45 6, 97 52 94 9, 83 29 73 7, 87 1 53 2, 59 17 0, 57 6 34 1 90 9 51 4, 88 40 65 9, 84 15 4, 39 7 02 02 30 50 9 42 5, 1 1 74 3, 06 45 6, 97 52 94 9, 83 29 73 7, 87 1 53 2, 59 17 0, 57 6 34 1 90 9 51 4, 88 40 65 9, 84 15 4, 39 7 02 02 30 90 12 96 8, 9 2 39 8, 45 62 8, 78 73 31 2, 48 40 63 6, 66 2 10 8, 84 23 4, 71 3 47 0 46 6 70 8, 47 55 15 9, 78 21 2, 45 0 02 06 10 95 18 75 7, 3 3 46 8, 92 90 9, 41 6 29 3, 64 58 61 1, 74 3 05 0, 07 33 9, 47 0 68 0 44 6 1 02 4, 68 79 32 7, 07 30 7, 27 1 02 06 29 91 12 96 8, 9 2 39 8, 45 62 8, 78 73 31 2, 48 40 63 6, 66 2 10 8, 84 23 4, 71 3 47 0 46 6 70 8, 47 55 15 9, 78 21 2, 45 0 02 10 20 10 16 39 8, 3 3 03 2, 65 79 5, 04 93 35 5, 64 50 97 2, 52 2 66 6, 48 29 6, 77 7 59 4 86 9 89 5, 82 68 60 3, 37 26 8, 62 8 16 02 50 10 18 75 7, 3 3 46 8, 92 90 9, 41 6 53 9, 16 58 45 8, 74 3 05 0, 07 33 9, 47 0 68 0 44 6 1 02 4, 68 78 90 0, 44 30 7, 27 1 16 02 90 61 18 75 7, 3 3 46 8, 92 90 9, 41 7 28 1, 57 57 99 6, 23 3 05 0, 07 33 9, 47 0 68 0 44 6 1 02 4, 68 77 61 0, 60 30 7, 27 1 No L 165/16 Official Journal of the European Communities 19 . 6. 92 NB :L os co dig os NC ,i nc lu id as las no tas a pi e de pÃ ¡ gi na ,s e de fin en en el Re gl am en to (C EE ) n ° 26 58 /8 7 m od ifi ca do . NB :K N- ko de rn e, he ru nd er he nv isn in ge r til fo dn ot er ,e r fas tsa t id en Ã ¦n dr ed e fo ro rd ni ng (E ÃF ) nr .2 65 8/ 87 . A ® .D ie KN -C od e so wi e die Ve rw eis un ge n un d Fu Ã n ot en sin d du rc h di e ge Ã ¤n de rte Ve ro rd nu ng (E W G) N r. 26 58 /8 7 be sti m m t. NB :Ã  Ã ¹ Ã ºÃ  Ã ´Ã ¹ Ã ºÃ ¿ Ã ¯ Ã Ã · Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ± Ã , Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã » Ã ±Ã ¼ Ã ²Ã ± Ã ½Ã ¿ Ã ¼Ã ­ Ã ½Ã  Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µ Ã Ã ½ ,Ã º Ã ±Ã ¸ Ã ¿Ã  Ã ¯Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã ¼ Ã ­Ã ½ Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹ Ã Ã ¼ Ã  (Ã  Ã Ã  )Ã ± Ã Ã ¹ Ã ¸. 26 58 /8 7. NB :T he CN co de s an d the fo otn ote s are de fin ed in am en de d Re gu lat ion (E EC )N o 26 58 /8 7. NB :L es co de s NC ain si qu e les ren vo is en ba s de pa ge so nt dÃ © fin is au rÃ ¨ gl em en t (C EE ) n" 26 58 /8 7 m od ifi Ã ©. NB :I co dic i NC e ir ela tiv i ric hia mi in ca lce so no de fin iti da l reg ol am en to (C EE )n .2 65 8/ 87 mo dif ica to . NB :G N- co de s en vo etn ot en :z ie de ge wi jzi gd e Ve ro rd en in g (E EG ) nr .2 65 8/ 87 . NB :O s co dig os NC ,i nc lu in do as rem iss Ã µe s em pÃ © -d e- pÃ ¡ gi na sÃ £ o de fin id os no Re gu lam en to (C EE ) n? 26 58 /8 7 alt er ad o.